Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jay L. Thomas appeals the district court’s order dismissing without prejudice his complaint against Sallie Mae Financial Corporation, Inc., in which he alleged breach of contract and violations of the Rehabilitation Act and Consumer Fraud Act. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Thomas’ informal brief does not challenge the basis for the district court’s disposition, Thomas has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.